Case 9:19-cv-80545-DMM Document 16 Entered on FLSD Docket 10/22/2019 Page 1 of 1




                            UNITED STATES DISTRICT CO URT
                            SO U TH ER N DISTR ICT O F FL O R ID A

                          CA SE N O .19-80545-CV -M lD DLEBRO O K S

  CHRISTOPHER S.ROY,

         Plaintiff,

  VS.

  OCW EN LOAN SERV ICING ,LLC,

         Defendant.
                                           /
                                   O R DE R CLO SIN G C A SE
         THIS CAUSE com es before the Courtupon the Parties'Joint Stipulation of Dism issal

  with Prejudice,filed October 17,2019. (DE 15). The Courtcongratulatesthe Partieson their
  amicable resolution ofthis m atter and notes thatpursuantto Anago Franchising,Inc.v.Shaz,

  LLC,677 F.3d 1272 (11th Cir.2012),theParties'Stipulation isself-executing and no orderof
  the Courtisrequired to dism issthisaction.A ccordingly,itis hereby

         O RD ER ED and A DJU D G ED that

         (1)Theabove-styledactionisDISM ISSED W ITH PREJUDICE.
         (2)TheClerkofCourtshallCLOSE THIS CASE.
         (3)AllpendingmotionsareDENIED AS M OOT.
         SIG N ED in Cham bers in W estPalm Beach,Florida,this 21Stda    ctober,2019.




                                                    D ON A LD M .M ID D LEBRO OK S
                                                    UN ITED STA TES DISTRICT JU DG E

  Copies to:    CounselofRecord
